United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
DEPARTMENT OF THE ARMY, MILITARY
ACADEMY, West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-835
Issued: September 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2007 appellant, through her attorney, filed a timely appeal from the
Office of Workers’ Compensation Programs’ merit decision dated November 15, 2006 affirming
the termination of appellant’s compensation. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this schedule award decision.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she had
continuing disability or residuals causally related to the October 11, 1988 employment injury.
FACTUAL HISTORY
This is the third appeal of this case to the Board. The facts and circumstances of this case
as set forth in the prior decisions of the Board are hereby incorporated by reference.1 The
pertinent facts are summarized as follows.

1

Docket No. 02-1638 (issued December 5, 2002); Docket No. 04-1182 (issued March 4, 2005).

On October 20, 1988 appellant, then a 45-year-old clerk typist, filed a traumatic injury
claim alleging that on October 11, 1988 she fell and sustained injuries to her right foot and head.
By letter dated November 28, 1988, the Office accepted her claim for a head contusion and an
aggravation of lumbar radiculopathy. Dr. Stanley Mandell, an attending Board-certified
psychiatrist and neurologist, concluded that appellant had persistence of severe pain in her back
radiating to her left leg, that this was causally related to her October 11, 1988 employment
injury. Due to the persistence of pain, appellant remained totally disabled. He noted that, unless
appellant had a laminectomy, her disability was permanent. In a medical report dated
December 15, 2000, Dr. Patrick Hughes, a Board-certified psychiatrist and neurologist to whom
the Office referred appellant for a second opinion, noted that there were no current objective
findings that appellant’s work-related accepted conditions were still active or causing disability.
He found that she was capable of performing her full duties. In a report dated November 14,
2001, Dr. Steven Birnbaum, a chiropractor, stated that he first saw appellant on May 11, 1991
and that she was currently disabled from her job and her disability was causally related to the
employment injury of October 11, 1988. In a work restriction form dated January 15, 2001,
Dr. Mandell noted that appellant could not work an eight-hour day and, in fact, was limited to
zero hours a day of sitting, walking, lifting, bending and standing. He noted that appellant had a
herniated disc and that he did not anticipate any recovery unless she had surgery, which she
declined. In order to resolve the conflict in medical opinion, appellant was referred to
Dr. Jeffrey S. Oppenheim, a Board-certified neurosurgeon, for an impartial medical examination.
In a medical report dated September 7, 2001, Dr. Openheim noted that appellant had no evidence
of neurologic deficits and that there was evidence of symptom amplification and magnification.
He indicated that appellant was capable of performing her date-of-injury job of clerk/typist. In a
decision dated November 29, 2001, the Office terminated appellant’s benefits as of
December 2, 2001. In a decision dated December 5, 2002, the Board affirmed the Office’s
termination of benefits based on Dr. Oppenheim’s report.2
On June 9, 2003 appellant underwent an anterior cervical discectomy with decompression
of spinal cord at C5-6 and C6-7, arthordesis and bony fusion with allograft, C5-6 and C6-7 and
internal fixation with Zephyr titanium plate, C5 to 7.
On November 13, 2003 appellant requested reconsideration and submitted evidence.
In a July 8, 2003 report, Dr. Birnbaum issued an addendum to his prior report. He noted
that appellant was originally seen by him on May 11, 1992 and provided a history of workrelated injury on October 11, 1988. Dr. Birnbaum treated appellant approximately 200 times.
He noted the following diagnoses: L5-S1 subluxation; chronic lumbar sprain/strain with marked
muscle spasm; lumbar intervertebral disc syndrome; lumbar radicolopatry; cervical subluxation
C4-5, C5-6, C6-7; chronic cervical sprain/strain with muscle spasm; and cervical radiculopathy.
Dr. Birnbaum concluded that appellant’s employment injury was the proximate cause of her
medical condition and that she was totally disabled.
In a medical report dated September 8, 2003, Dr. Susan M. Jensen noted that appellant
continued to have weakness of her right arm, right shoulder and right side and was unable to use
2

Docket No. 02-1638 (issued December 5, 2002).

2

her hand properly. Appellant continued to live with acute and chronic pain. Dr. Jensen stated,
“[M]y opinion is that [appellant] is disabled since 1988 because of acute and chronic pain that
began when she was injured at work.”
In a decision dated March 4, 2005, the Board found that the Office improperly denied
appellant’s request for reconsideration by failing to consider the September 8, 2003 medical
report of Dr. Jensen. It remanded the case as it constituted pertinent new and relevant evidence.3
In a decision dated July 14, 2005, the Office considered Dr. Jensen’s opinion and noted
that as she did not submit a rationalized opinion as to how appellant’s condition was causally
related to the work injury of October 11, 1988. Accordingly, the Office found that Dr. Jensen’s
opinion was insufficient to modify the prior termination of benefits.
On May 16, 2006 appellant, through her attorney, filed a request for reconsideration.
Appellant submitted a July 8, 2003 report from Dr. Birnbaum that had previously been
considered. In an October 24, 2005 report, Dr. Birnbaum clarified that he conducted x-rays in
his Office on July 29, 2003 and that he diagnosed subluxations.
By decision dated November 15, 2006, the Office denied modification of its prior
decisions.
LEGAL PRECEDENT
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the accepted employment injury.4
ANALYSIS
In the instant case, the Office found that appellant sustained a head contusion and lumbar
radiculopathy as a result of the October 11, 1988 employment injury. The Office terminated her
benefits effective December 2, 2001 based on the opinion of Dr. Oppenheim, the impartial
medical examiner, who found that appellant had no objective findings of a work-related accepted
condition that was causing disability or residuals. On December 5, 2002 the Board affirmed this
decision.
Appellant submitted a September 8, 2003 report from Dr. Jensen who noted that she had
residuals from the 1988 injury consisting of right arm and shoulder weakness. However, her
brief opinion did not contain a rationalized explanation as to why she attributed appellant’s
current condition to the 1988 injury. Dr Jensen’s report is not sufficient to overcome the special
weight given to the well-rationalized opinion of Dr. Oppenheim, the impartial medical examiner.
Dr Birnbaum related appellant’s current condition to her work injury and indicated that he
diagnosed subluxation in x-rays taken by him on July 22, 2003. Dr. Birnbaum had treated
3

Docket No. 04-1182 (issued March 4, 2005).

4

Darlene R. Kennedy, 57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).

3

appellant for over 10 years prior to that date and there were no x-rays at the time of these
treatments to establish that appellant had a subluxation.5 The x-ray was taken over 14 years after
the injury, so Dr. Birnbaum’s conclusion, without rationale explaining the nexus between his
findings and the October 11, 1988 employment injury is speculative. In Linda L. Mendenhall,6
the Board noted that the greater the time period between diagnostic testing and the date of the
alleged injury, a physician must provide a well-rationalized report to support the affirmative
opinion offered. The greater the delay in testing, the greater the likelihood that an event not
implicated by the employee has worsened the claimed injury. When the delay becomes so
significant it may call into question the validity of the opinion offered. Accordingly, as appellant
did not establish any continuing employment-related disability or residuals, the Office properly
denied her request for modification of its termination decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 15, 2006 is affirmed.
Issued: September 19, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

Under section 8101(2) of the Federal Employees’ Compensation Act, chiropractors are only considered
physicians and their reports considered medical evidence, to the extent that they trat spinal subluxations as
demonstrated by x-ray to exist. 5 U.S.C. § 8101(2); see Jack B. Wood, 40 ECAB 95, 109 (1988).
6

41 ECAB 532 (1990).

4

